CFNB SECOND QUARTER EARNINGS UP 169% ON STRONG GAINS FROM SALE OF LEASES AND LEASED PROPERTY AND 46% GROWTH IN COMMERCIAL LOAN INCOME IRVINE, CALIFORNIA, January 26 , 2017 California First National Bancorp (NASDAQ: CFNB; “CalFirst”) net earnings of $4.2 million for the second quarter ended December 31, 2016 increased 169% from net earnings of $1.6 million for the second quarter of fiscal 2016. For the six months ended December 31, 2016, net earnings increased 87% to $6.1 million from $3.3 million for the first six months of fiscal 2016. Diluted earnings per share for the fiscal 2017 second quarter of $0.41 were up 174% from $0.15 for the second quarter of fiscal 2016, while diluted earnings per share of $0.60 for the first six months of fiscal 2017 were up 91% from $0.31 per share for the same period of fiscal 2016. The percentage change in EPS for both periods reflects the impact of fewer fully diluted shares resulting from the Company’s repurchase of stock in the third quarter of fiscal 2016. 2017 Second Quarter and Six Month Highlights Continued growth in commercial loans increased the portfolio 12% since June 30, 2016 to $450 million at December 31, 2016, and 38% from December 2015. A 30% increase in second quarter interest income included a 46% increase in commercial loan income and 15% increase in finance income following the positive resolution of a lease that had been in bankruptcy. Non-interest income increased 381% to $3.4 million reflecting strong gains from sale of leases and leased property. Second quarter loan originationswere up 20%, but with lowerlease originationscombined lease and loan originations for the first six months of fiscal 2017are down 15%. Net earningsin second quarter benefited from 8.4% reduction in non-interest expenses. Non-performing assets remained very low at December 31, 2016 and capital remains strong, with Tier 1 common equity ratio of 24.7%. Selected Interest-Earning Asset and Interest-Bearing Liability Data Quarter Ending December 31, Six Months Ending December 31, (dollars in thousands) Average Yield/ Average Yield/ Average Yield/ Average Yield/ Balance Rate Balance Rate Balance Rate Balance Rate Interest-earning assets Interest-earning deposits $ 91,491 0.59% $ 68,228 0.24% $ 102,448 0.56% $ 68,584 0.21% Investment securities 95,172 2.41% 91,575 2.07% 96,142 2.25% 87,161 2.10% Commercial loans 432,112 3.81% 305,256 3.69% 418,903 3.78% 282,264 3.63% Net investment in leases 219,597 6.79% 271,927 4.77% 221,545 5.89% 279,658 4.79% Total interest-earning assets $ 838,372 4.08% $ 736,986 3.57% $ 839,038 3.77% $ 717,667 3.57% Interest-bearing liabilities Deposits $ 629,361 1.21% $ 520,173 1.07% $ 630,351 1.20% $ 501,020 1.06% Borrowings 40,000 0.52% 48,250 0.36% 40,000 0.47% 45,125 0.36% Total interest-bearing liabilities $ 669,361 1.16% $ 568,423 1.01% $ 670,351 1.16% $ 546,145 1.00% Net interest spread (1) 2.92% 2.55% 2.61% 2.57% Net interest margin (2) 3.15% 2.78% 2.84% 2.81% 1) Net interest spread is the difference between average yield on interest-earning assets and average rate paid on interest-bearing liabilities. 2) Net interest margin represents net interest income as a percent of average interest-earnings assets. Net Interest Income Second Quarter 2017 total interest income increased 30% to $8.6 million from $6.6 million for the second quarter of fiscal 2016. This increase includes a $1.3 million increase in commercial loan income, $485,000 increase in finance income and $192,000 increase in investment income. The 46% growth in commercial loan income reflected a 42% increase in average loan balances to $432.1 million, while the average yield increased 12 basis points to 3.81%. The increase in finance income included the recognition of $1.1 million of finance income related to a transaction in process that was unwound in bankruptcy and other early lease terminations. This offset the impact of a 19% decline in the average lease portfolio to $219.6 million and boosted the reported yield by about 200 basis points. A 37% increase in investment income during the 2017 second quarter reflects a 17% increase in average cash and investment balances and higher average yield earned of 1.52% compared to 1.29%. Interest expense for the second quarter increased 35% to $1.9 million from $1.4 million, reflecting an 18% increase in the average balance of deposits and borrowings to $669.4 million and 15 basis point increase in average rate paid to 1.16%. For six months ended December 31, 2016 , total interest income increased 23% to $15.8 million from $12.8 million for the same period of the prior year. This increase was due to a $2.8 million, or 54%, increase in commercial loan income, $179,600 decline in finance income and $379,400 increase in investment income. Commercial loan income growth reflected a 48% increase in average loan balances to $418.9 million from $282.3 million while the average yield earned increased 15 basis points to 3.78%. Finance income declined 3% to $6.5 million, reflecting a 21% decrease in average lease balances to $221.5 million which offset the benefit from the incremental finance income recognized during the second quarter that boosted the yield by 116 basis points to 5.89% for the six months ended December 31, 2016. Investment income increased 38% to $1.4 million, reflecting a 28% increase in average cash and investment balances to $198.6 million and 11 basis point increase in average yield. Interest expense for the first six months increased 42% to $3.9 million from $2.7 million, reflecting a 22.7% increase in the average balance of deposits and borrowings to $670.4 million and 16 basis point increase in average rate paid to 1.16%. The higher net interest spread and margin in fiscal 2017 is largely due to accelerated income recognized on terminating lease transactions that increased both by about 30 basis points for the first six months of fiscal 2017. The Company made a $600,000 provision for credit losses in the second quarter and $900,000 for the first six months of fiscal 2017. This compared to a $575,000 provision made during the second quarter of the prior year and $1,075,000 for the six months ended December 31, 2015. At December 31, 2016, the allowance for credit losses of $7.8 million is 1.2% of total leases and loans, up slightly as a percentage from June 2016. The increase reflects the growth in the loan portfolio and enhanced risk assessment of the portfolio that includes a high concentration of leveraged loans. As a result of the foregoing, second quarter net interest income after provision for credit losses increased 32% to $6.0 million from $4.6 million for the second quarter of the prior year, while net interest income after provision for credit losses for the six months ended December 31, 2016 increased 22% to $11.0 million. Non-interest income For the second quarter ended December 31, 2016 non-interest income of $3.4 millionwas up 381% from $708,100 for the 2016 second quarter. The increase includes a $1.4 million increase in gain recognized from the sale of leases and $1.3 million increase in income from leases reaching the end of term during the quarter. For the six months ended December 31, 2016 non-interest income of $4.3 million was up 169% from $1.6 million reported for the first six months of fiscal 2016. The increase for the six months primarily reflects the impact of the noted second quarter transactions. Non-interest Expenses Non-interest expenses of $2.5 million reported for the quarter ended December 31, 2016 declined by $228,300 or 8% from $2.7 million in the second quarter of fiscal 2016. For the six months ended December 31, 2016, non-interest expenses of $5.2 million were just 1% below the same period of the prior year. The decrease in expenses during the second quarter is due primarily to lower compensation expenses recognized in the quarter. Leases and Loans Second quarter 2017 lease and loan bookings of $85.3 million were down 15% from $100 million booked in the second quarter of the prior year. Loan bookings of $61.5 million were only 1% lower while lease bookings of $23.8 million were down 37% from $37.8 million the year before. Six month 2017 lease and loan bookings of $167.3 million were 13% below $191.7 million during the prior year period. Six month loan bookings of $113 million were 12 % lower while lease bookings of $54.3 million were down 14%. As a result, the total lease and loan portfolio at December 31, 2016 increased 8% to $652.4 million from $604.4 million at December 31, 2015, but just 2% from $641.4 million at June 30, 2016. Transactions in process increased 11.2% since June 30, 2016 to $34.4 million. 2017 second quarter lease and loan originations declined 11% from the second quarter of fiscal 2016, with six month originations down 15%. Lease originations for the first six months of fiscal 2017 were down 31%, and a 20% increase in loan originations in the second quarter could not offset lower originations during the first quarter, resulting in a 9% decrease in six month loan originations. Despite the lower originations to date in fiscal 2017, the estimated backlog of approved lease and loan commitments of $103.4 million at December 31, 2016 is up 16% from $89.4 million at June 30, 2016 and down only 5% from $108.8 million at December 31, 2015. Investment Securities Investment securities of $94.0 million at December 31, 2016 are down 6% from $99.8 million at June 30, 2016 and $100.1 million at December 31, 2015. The decline in securities is primarily related to the fall in market value of U.S. government agency mortgaged-backed securities resulting from the recent rise in longer term interest rates. The available-for-sale securities portfolio at December 31, 2016 includes a net unrealized loss of $157,000 compared to a net unrealized gain of $2.2 million at June 30, 2016. Page 2 of 5 California First National Bancorp is a bank holding company with lending and bank operations based in Orange County, California. California First National Bank is an FDIC-insured national bank that gathers deposits using telephone, the Internet, and direct mail from a centralized location, and provides lease financing and commercial loans to businesses and organizations nationwide. This release contains forward-looking statements, which involve management assumptions, risks and uncertainties. The statements in this document that are not strictly historical in nature constitute “forward-looking statements.” Such statements include expectations regarding backlog of lease and loan commitments and growth in interest income and lease and loan bookings . Such forward-looking statements involve known and unknown risks, uncertainties and other factors that could cause actual results to be different from the results expressed or implied by such forward-looking statements . Consequently, if such management assumptions prove to be incorrect or such risks or uncertainties materialize, the Company’s actual results could differ materially from the results forecast in the forward-looking statements. All forward-looking statements are qualified in their entirety by this cautionary statement, and the Company undertakes no obligation to revise or update this release to reflect events or circumstances arising after the date hereof. For further discussion regarding management assumptions, risks and uncertainties, readers should refer to the Company’s 2016 Annual Report on Form 10-K. CONTACT : S. Leslie Jewett ljewett@calfirstbancorp.com 949-255-0500 Page 3 of 5 CALIFORNIA FIRST NATIONAL BANCORP Consolidated Statements of Earnings (000's except per share data) Three months ended Six months ended December 31, Percent December 31, Percent Change Change Finance & loan income $ 7,846 $ 6,055 29.6% $ 14,429 $ 11,831 22.0% Investment interest income 707 515 37.3% 1,368 988 38.5% Total interest income 8,553 6,570 30.2% 15,797 12,819 23.2% Interest expense on deposits & borrowings 1,948 1,439 35.4% 3,886 2,731 42.3% Net interest income 6,605 5,131 28.7% 11,911 10,088 18.1% Provision for credit losses 600 575 4.3% 900 1,075 (16.3)% Net interest income after provision for credit losses 6,005 4,556 31.8% 11,011 9,013 22.2% Non-interest income Operating & sales-type lease income 855 110 677.3% 1,439 254 466.5% Gain on sale of leases & leased property 2,464 525 369.3% 2,698 1,212 122.6% Gain on sale of investment securities - - 0.0% - 23 (100.0)% Other fee income 86 73 17.8% 183 115 59.1% Total non-interest income 3,405 708 380.9% 4,320 1,604 169.3% Non-interest expenses Compensation & employee benefits 1,769 1,942 (8.9)% 3,656 3,683 (0.7)% Occupancy 174 169 3.0% 348 338 3.0% Professional and IT services 205 281 (27.0)% 493 544 (9.4)% FDIC and regulatory fees 118 127 (7.1)% 272 245 11.0% Other general & administrative 218 194 12.4% 400 433 (7.6)% Total non-interest expenses 2,484 2,713 (8.4)% 5,169 5,243 (1.4)% Earnings before income taxes 6,926 2,551 171.5% 10,162 5,374 89.1% Income taxes 2,736 993 175.5% 4,014 2,091 92.0% Net earnings $ 4,190 $ 1,558 168.9% $ 6,148 $ 3,283 87.3% Basic earnings per common share $ 0.41 $ 0.15 173.6% $ 0.60 $ 0.31 90.5% Diluted earnings per common share $ 0.41 $ 0.15 173.6% $ 0.60 $ 0.31 90.5% Weighted average common shares outstanding 10,280 10,460 10,280 10,460 Diluted number common shares outstanding 10,280 10,460 10,280 10,460 Page 4 of 5 CALIFORNIA FIRST NATIONAL BANCORP Consolidated Balance Sheets (000’s) December 31, June 30, Percent Change ASSETS Cash and short term investments $ 91,071 $ 105,094 (13.3)% Investment securities 93,995 99,801 (5.8)% Net receivables 1,463 1,333 9.8% Property for transactions in process 34,388 30,932 11.2% Net investment in leases 202,221 237,674 (14.9)% Commercial loans 450,167 403,736 11.5% Income tax receivable 98 121 (19.0)% Other assets 5,100 5,036 1.3% Discounted lease rentals assigned to lenders 1,841 4,449 (58.6)% $ 880,344 $ 888,176 (0.9)% LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ 2,166 $ 1,697 27.6% Income taxes payable, including deferred taxes 7,997 12,674 (36.9)% Deposits 633,112 633,147 0.0% Borrowings 40,000 40,000 0.0% Other liabilities 4,224 5,187 (18.6)% Non-recourse debt 1,841 4,449 (58.6)% Total liabilities 689,340 697,154 (1.1)% Stockholders' Equity 191,004 191,022 0.0% $ 880,344 $ 888,176 (0.9)% Page 5 of 5
